Citation Nr: 1233498	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  06-34 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from October 1971 to June 1990.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Fort Harrison, Montana, Regional Office (RO) of the Department of Veterans Affairs (VA) and November 2009 and December 2010 Board remands.

Preliminarily, the Board notes that the Veteran has provided testimony regarding entitlement to a total disability rating based upon individual unemployability (TDIU) at three Board hearings before three different Veterans Law Judges (VLJs).  The first hearing was a videoconference hearing held in January 2007, and the second and third hearings were held in June 2010 and June 2012, at the Fort Harrison, Montana RO.  Transcripts of all three hearings are of record.  Although the Veteran provided testimony at the first two hearings regarding other issues, those issues are no longer on appeal.

VLJs who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  Appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  38 U.S.C.A. § 7102(a) (West 2002).  Thus, when an appellant has had a personal hearing before two separate VLJs and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review.  An appellant, however, must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  

Here, after the first two hearings, in a November 2011 letter, the Veteran was offered the opportunity of a third hearing before a VLJ regarding his TDIU claim.  In a November 2011 submission, the Veteran responded that he wished to appear for such a hearing.  That hearing was held in June 2012.  Therefore, the requirements set forth in Arneson have been complied with, and the Board may issue this decision as a panel decision with each of the three VLJs who took testimony regarding the claim on appeal.  See 38 C.F.R. § 20.700(a) (2011). 

Additionally, in a December 2007 decision, the Board denied the claim on appeal and the issue of entitlement to an increased evaluation for bronchitis.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a Joint Motion for Court Remand (Joint Motion), in December 2008, the Court remanded the Board's decision for development in compliance with the Joint Motion.  The Joint Motion specifically noted that the issue of an increased evaluation for bronchitis was dismissed.  The Joint Motion found that the Board did not provide an adequate reasons and bases for its denial of TDIU because it focused on a lack of evidence rather than an analysis of the evidence presented, did not adequately relate the Veteran's education, experience, and physical abilities to the effects of his service-connected disabilities, and improperly focused on posttraumatic stress disorder (PTSD).  A letter was sent to the Veteran and his representative on October 20, 2009 in which he was given 90 days to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  The Veteran responded in November 2009 that he had nothing else to submit and that the Board should proceed with adjudication of his appeal.  Subsequent November 2009 and December 2010 remands were issued to provide the Veteran with his requested third hearing and to obtain an adequate medical examination and opinion.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain an adequate medical examination and medical opinion.  

The Board finds that remand is required because the examination of record is insufficient upon which to base an appellate decision as it does not address all of the Veteran's service-connected disabilities together and does not fully consider the Veteran's employment history.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information).

VA will grant TDIU when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  A total disability rating may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but no consideration may be given to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 4.16, 4.19. 

The Veteran has the following service-connected disabilities:  PTSD, evaluated as 50% disabling, effective September 13, 2005; chronic bronchitis, evaluated as 10% disabling, effective June 29, 1993, and 30% disabling, effective February 22, 2008; gout, evaluated as 20% disabling, effective June 28, 1993; hypertension, evaluated as 10% disabling, effective July 1, 1990; a bilateral knee disability, each evaluated as 10% disabling, effective August 27, 2003; a right wrist disability, evaluated as 10% disabling, effective June 12, 2002; tinnitus, evaluated as 10% disabling, effective June 12, 2003; a lumbar spine disability, evaluated as 10% disabling effective February 22, 2008; and left ankle sprain and left ear hearing loss, both evaluated as noncompensable.  The Veteran's combined evaluation was 80%, effective September 13, 2005, and 90%, effective February 22, 2008.  See 38 C.F.R. §§ 4.25, 4.26 (2011). 

The Veteran filed a formal claim for TDIU on September 14, 2005.  The schedular requirements are met as of that date because effective September 13, 2005, the Veteran has 2 or more service-connected disabilities, one of which is rated as 50% disabling, and the combined disability evaluation is 80%.  See 38 C.F.R. § 4.16(a).  The issue, therefore, is whether the Veteran is unable to obtain and maintain, by reason of service-connected disabilities, any form of gainful employment consistent with his education and occupational experience.  

A November 2009 VA examiner found that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.  He would do best with work that required only brief and superficial contact with others.  A December 2009 VA general medical examiner found the Veteran was capable of sedentary employment.  A May 2011 VA general medical examiner found that the Veteran's service-connected disabilities (except for PTSD, hearing loss, and tinnitus) did not prevent the Veteran from obtaining and maintaining gainful employment because he would be able to obtain sedentary employment.  The examiner supported this opinion by noting that the Veteran could walk a mile and sit or drive for more than 3 hours without a break.  In an addendum, the examiner found that all the disabilities reviewed were mild and that it was less likely than not that the conditions prevented sedentary employment.  The examiner opined that the Veteran could sit for 3 hours at a time, stand for 2 hours at a time, walk for 1 hour at a time, bend and lift 25 pounds for an hour, and could drive and operate machinery for 3 hours at a time.  A May 2011 PTSD examiner concluded that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.  A May 2011 VA audiology examiner found that the Veteran would encounter occasional difficulty understanding speech in background noise.  

The evidence of record indicates that although the Veteran obtained a college degree, he never used his degree.  After service discharge, he attended vocational school and culinary school and was employed as a cook, bartender, or waiter until he stopped working.  The Veteran's representative noted that the medical opinion of record addressed sedentary employment, and not gainful employment.  Additionally, the Board notes that the Veteran's work history does not include sedentary employment.  Thus, the examiner did not appear to consider the Veteran's employment history.  Moreover, the medical opinions of record are inadequate in that they do not address the combination of his service-connected physical/medical disabilities and his service-connected psychiatric disability on his ability to obtain and retain a substantially gainful occupation.  While some examiners suggest that the Veteran can work in a sedentary position, these examiners fail to take into consideration either the Veteran's service-connected psychiatric disability, to include its impact on his ability to adapt socially and occupationally, or they fail to take into consideration his service-connected physical/medical disabilities.  The claims file contains evidence to the effect that the Veteran has problems/difficulty with social contact and interaction due to his service-connected psychiatric disability, and that he has numerous service-connected medical disabilities which he has testified greatly impacts his ability to function in a work environment.  It does not appear that the Veteran's lay statements were taken into consideration by the examiners who indicated that he could be employed in a sedentary position.  In light of the foregoing, an additional VA examination, to include an opinion is warranted.  The examiner must obtain a full employment history from the Veteran and explicitly consider the Veteran's education and work experience, as well as his lay statements concerning the symptoms associated with his service-connected disabilities.

Lastly, the Board notes that in 2007, the Veteran was denied Social Security Administration (SSA) disability benefits.  The claims file shows that VA has obtained a SSA Disability Determination Form and associated records, showing that the Veteran was not considered disabled.  In April 2009, however, the Veteran stated that he was in receipt of Social Security benefits and that he should be awarded a TDIU rating by VA.  During a May 2011 VA psychiatric examination, the Veteran reported that he was not employed.  He related that he was currently receiving SSA disability benefits, Military Retirement and VA benefits.  The claims file indicates that the Veteran was initially denied SSA disability benefits in 2007, but that he may have been subsequently granted benefits.  Given such, the Board finds that any updated decisions and associated records from the SSA should be obtained and associated with the claims file.  This should be done prior to scheduling the Veteran for VA examination(s).

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA for the purpose of obtaining all decisions concerning any claim the Veteran has made for disability benefits.  In this regard, VA should request all disability determinations concerning the Veteran, in addition to the associated records, from the SSA.  The SSA should be informed that the Veteran has related in 2009 and in 2011that he was in receipt of disability benefits from the SSA.

2.  Provide the Veteran a VA examination to determine the impact of his service-connected disabilities on his ability to obtain and retain a substantially gainful occupation.  All associated symptoms and impairment associated with all service-connected disabilities must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and reviewed by the examiner.  The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., at least a 50-50 probability) that the Veteran is unable to obtain and retain a substantially gainful occupation due to his service-connected disabilities, to include the combination of all of his service-connected disabilities.  In addressing this question, the examiner(s) should take into consideration the Veteran's employment, and educational history; however, the Veteran's age and his nonservice-connected disabilities should not be considered.  If separate examinations are required, ensure that the general medical examination occurs last so that the examiner may review the conclusions of the other examiners.  

A complete rationale must be provided for every conclusion reached.  This rationale must include a discussion of the Veteran's lay assertions concerning his claimed symptoms as it pertains to his service-connected disabilities.  This is especially important as it pertains to the Veteran's report concerning his social impairment which is related to his service-connected PTSD and how such impacted his prior employment. A full explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a full explanation provided for that conclusion.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




			
            GEORGE R. SENYK. 		        H.N. SCHWARTZ
              Veterans Law Judge                              	Veterans Law Judge
       Board of Veterans' Appeals                           Board of Veterans' Appeals




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


